DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed December 21, 2021 has been entered.  Claims 6 and 13 are cancelled.  Claims 1, 4, 5, 8, 11 and 12 are amended.  Therefore, claims 1-5, 7-12 and 14 are currently pending in the application.

Claim Objections
Claim 4 is objected to because of the following informalities:  “less than to 80mm.” should be
--less than 80mm.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 16 and 17 recite “the center radius has a radius that is less than the radius of the first radius and the second radius.”  It is unclear how the first radius and the second radius are larger than the center radius when the Specification page 3, lines 25-28, state the small center radius 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the first radius and the second radius are tangent lines”.  It is unclear how tangent lines also have a positive radius of curvature as claimed in claim 1.  How can the first and second radius have a positive curvature in claim 1 and be straight (tangent lines) lines in claim 2?  How does claim 2 further limit claim1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-6, 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Junig et al., U.S. Patent Publication 2007/0149330.

As per claims 1 and 8, Junig et al. disclose links (fig. 4) and a chain (20) comprising:   
 	 a plurality of interlaced inner links and guide links (figs. 1, 4), coupled together by connecting elements (pins) received by the inner links and guide links (figs. 1, 4), wherein at least some of the inner links (10) comprise:

 	 a pair of teeth (fig. E-1), each tooth having an inner flank (fig. E-1) and an outer flank (fig. E-1), the inner flanks of the teeth connected through a crotch (fig. E-1),
 	 a pair of apertures (fig. 4) for receiving the connecting elements; and
 	 a multi-radiused back (fig. 4) (32) [waveform] opposite the crotch and the pair of teeth, the multi-radiused back (32) comprising: a center radius (fig. E-1) opposite the crotch, having a first side (fig. E-1) and a second side (fig. E-1), a first radius (fig. E-1) adjacent the first side of the center radius and a second radius (fig. E-1) adjacent the second side of the center radius, wherein the first radius (fig. E-1), the center radius (fig. E-1) and the second radius (fig. E-1) have a positive radius of curvature; and wherein the center radius (fig. E-1) has a radius that is less than the radius of the first radius (fig. E-1) and the second radius (fig. E-1).    
 	Examiner interprets there are radius locations on both sides of the identified center radius having a larger radius.  Also, each radius is presumed to have a positive radius of curvature as the origin location of each radius is not defined.  Or in the alternative, Examiner interprets a radius of curvature must be positive because a radius cannot exist with a negative radius value.  Further, Examiner interprets the chain structure disclosed by Junig to be capable of interfacing with an arm or guide as recited in the preamble.  

    PNG
    media_image1.png
    699
    1164
    media_image1.png
    Greyscale


As per claims 2 and 9, Junig et al. as set forth above, disclose the first radius (fig. E-1) and second radius (fig. E-1) are tangent lines.

As per claims 5 and 12, Junig et al. as set forth above, disclose first radius (fig. E-1) and the second radius (fig. E-1) are opposite the pair of teeth (fig. E-1) and aligned with the pair of apertures (fig. 4) (fig. E-1).
 	First and second radii are aligned with the respective apertures on each side of centerline S.

As per claims 6 and 13, Junig et al. as set forth above, disclose the first radius (fig. E-1) and the second radius (fig. E-1) are aligned with the pair of apertures (fig. 4). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Junig et al., U.S. Patent Publication 2007/0149330.

As per claims 3 and 10, Junig et al. as set forth above, disclose the claimed invention except for the first radius and the second radius having a radius of greater or equal to 50mm.  Examiner takes official notice that a backside radius of a link in the silent chain art is typically in the 50-80 mm range.  Many sized for use in automotive timing systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the first and second radii greater than 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 4 and 11, Junig et al. as set forth above, disclose the claimed invention except for the center radius has a radius of less than to 80mm. Examiner takes official notice that a backside radius of a link in the silent chain art is typically in the 50-80 mm range.  Many sized for use in automotive timing systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the center radius has a radius of less than to 80mm, since it .
 

Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a chain including at least some inner links comprising: a link body including a pair of teeth, a pair of apertures for receiving connecting elements; and a multi-radiused back opposite a crotch and a pair of teeth, the multi- radiused back comprising: a center radius opposite the crotch, having a first side and a second side, a first radius adjacent the first side of the center radius and a second radius adjacent the second side of the center radius, wherein the center radius has a radius that is less than the radius of the first radius and the second radius;  the chain has three sets of inner links in a guide row aligned with the guide links and two sets of inner links in a non-guide row, misaligned with the guide links.  For these reasons, in conjunction with the rest of the structure as claimed in claim 1. 
 	The closest art is considered to be Junig et al.  Junig et al. describe a multi-radiused link back. However, it is used as a visual assembly aid for proper orientation of links in the width direction, serving no other purpose.  One of ordinary skill would not look to the chain configurations of claims 7 and 14 with different orientations and types of links to be useful having such visual assembly aids.


Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6 and 7 regarding the 112 rejections.  Applicant states images (c) and (d) show the radius of curvature is greater for R50 versus R80.  Examiner respectfully disagrees.  During an interview with Applicant’s representative it was explained Applicant considers the height of a protuberance from a R50 radius of curvature to be greater than a height of a protuberance from a R80 radius of curvature.  This explains how our interpretations of larger/smaller radii appear reversed.  Examiner notes the figures do not show a representation of how an R50 radius of curvature is greater than a R80 radius of curvature.  In the primitive example below, a radius is added where wall A meets wall B with both a large radius and small radius. Examiner believes it is a reasonable interpretation if this were a plastic part needing a radius to prevent cracks that the radius on the left is a larger radius than the radius on the right.   It appears Applicant has the opposite interpretation with radii from claim 1. 
 	 Claim 1 does not claim radius values or a frame of reference.  Claims 3 and 4 claim specific values.  Examiner believes it is a reasonable interpretation that a 60 mm radius in claim 3 is greater than a 50 mm radius.  Examiner believes the larger/small definition of radii sizes in claims 1, 2, 4, 8, 10 and 11 are unclear.

    PNG
    media_image2.png
    209
    389
    media_image2.png
    Greyscale
   
Beginning on page 9 Applicant argues Junig discloses a plate element for a chain that has a non-functional section on a back of a link that does not interact with any other elements of the chain system.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654